      CASE 0:19-cv-00472-DWF-TNL Document 30 Filed 10/01/19 Page 1 of 1




                                                                            Leita Walker
                                                                            Tel: (612) 371-6222
                                                                            Fax: (612) 371.3207
                                                                            walkerl@ballardspahr.com




October 1, 2019


VIA ECF
The Honorable Tony N. Leung
U.S. District Court
9W U.S. Courthouse
300 South Fourth Street
Minneapolis, MN 55415

Re:       Brock Fredin v. City Pages and Michael Mullen
          Civil Case No. 19-CV-472 DWF-TNL

Dear Magistrate Judge Leung:

Per your chambers’ request, and in light of Plaintiff’s filing of an amended complaint in the
above-referenced matter, we hereby notify the Court that Defendants withdraw their pending
motion to dismiss the original complaint and will be filing a renewed motion to dismiss the
amended complaint on or before October 29.

Respectfully,

BALLARD SPAHR, LLP

s/ Leita Walker

Leita Walker

LW:kas




DMNorth #7021414 v1
